Citation Nr: 1760922	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to medication for service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in July 2016, where it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the medication he takes for his service-connected diabetes mellitus, type II has caused or aggravated his erectile dysfunction. 

Pursuant to the July 2016 Board remand, the Veteran was provided a VA examination in February 2017.  The VA examiner opined that it was less likely than not that the Veteran's current erectile dysfunction was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II  The examiner noted that it was more likely than not that the Veteran's erectile dysfunction was due to a combination of age, diabetes, obesity, and low normal testosterone levels.  The examiner further opined that there is no documentation to support aggravation of erectile dysfunction by his service-connected diabetes and noted that the Veteran's diabetes is currently controlled by medication.

The Board finds that the February 2017 VA opinion is inadequate.  The VA examiner opines to the correlation of the Veteran's service-connected diabetes and his erectile dysfunction, however, the examiner did not discuss whether the Veteran's long-term use of diabetes medication caused or aggravated the Veteran's erectile dysfunction.  Again, the VA examiner did not adequately address whether erectile dysfunction was aggravated beyond its natural progression by diabetes mellitus, type II, including medication to treat the condition.  

The Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for erectile dysfunction, to include as secondary to medication for treatment of a service-connected disability, and that further medical examination and opinion in connection with this claim is warranted. See 38 U.S.C. § 5103A ; 38 C.F.R. § 3.159(c)(4).  As such, on remand, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, provide the claims file to the February 2017 VA examiner, or, if unavailable, another VA examiner who has sufficient expertise to determine the etiology of the Veteran's erectile dysfunction to include as secondary to diabetes.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following question:

Is it at least as likely as not (i.e., a probability of percent or greater) that any erectile dysfunction was caused or aggravated (beyond its natural progression) by diabetes mellitus, type II, including, but not limited to medications to treat such condition. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's lay contentions.

2.  Thereafter, readjudicate the issues on appeal.  If anybenefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

